NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1151-18T2

JOEL SCHWARTZ and
CORRINE O'HARA,

          Plaintiffs-Appellants,

v.

PRINCETON BOARD OF
EDUCATION,

          Defendant-Respondent.


                   Argued October 15, 2020 – Decided October 30, 2020

                   Before Judges Whipple, Rose, and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-1582-18.

                   Stephen J. Edelstein argued the cause for appellants
                   (Weiner Law Group, LLP, attorneys; Stephen J.
                   Edelstein, of counsel and on the briefs).

                   Vittorio S. LaPira argued the cause for respondent
                   (Fogarty & Hara, attorneys; Vittorio S. LaPira, of
                   counsel and on the brief; Robert D. Lorfink, on the
                   brief).
            Katrina M. Homel argued the cause for amicus curiae
            New Jersey School Boards Association (New Jersey
            School Boards Association, attorneys; Katrina M.
            Homel, on the brief).

PER CURIAM

      By order to show cause and complaint in lieu of prerogative writs,

plaintiffs Joel Schwartz and Corrine O'Hara sought judgment: (1) declaring

defendant Princeton Board of Education (defendant or Board) violated the Open

Public Meetings Act (OPMA), N.J.S.A. 10:4-6 to -21, by improperly permitting

Board "members to cast secret votes electronically during a public meeting";

and (2) voiding the Board's vote on one agenda item. Assignment Judge Mary

C. Jacobson denied relief in a comprehensive oral decision accompanying the

September 28, 2018 order, thereby dismissing the complaint with prejudice.

      Plaintiffs now appeal from that order; amici curiae New Jersey School

Boards Association (NJSBA)1 and New Jersey League of Municipalities join the

Board in urging to affirm. Because the appeal presents solely legal issues

concerning interpretation of the OPMA, we have conducted a de novo review of


1
  In their reply brief, plaintiffs claimed the NJSBA "has a financial interest in
the success of BoardDocs," which as explained below, is the electronic voting
system at issue. Plaintiffs attempted to amplify their assertion prior to oral
argument before us, but we did not consider their improper written submission;
neither the parties nor the NJSBA commented on the alleged interest during
argument.
                                                                         A-1151-18T2
                                       2
the record. Kean Fed'n of Teachers v. Morell, 233 N.J. 566, 583 (2018). Having

concluded Judge Jacobson correctly determined the Board's action did not

violate the OPMA, we affirm.

                                        I.

      This appeal has its genesis in a longstanding – and controversial –

"sending and receiving" relationship between defendant and the Cranbury

Township Board of Education, the latter of which pays tuition for its students in

grades nine through twelve to attend Princeton High School. Seeking to renew

the   relationship   for   another   ten-year   term,   defendant   included   the

"Sending/Receiving Relationship Agreement 2020-2030" as Item P.23 on the

agenda for its June 12, 2018 meeting. It is undisputed that proper notice of Item

P.23 was provided to the public.

      Plaintiffs and about thirty members of the public personally attended the

meeting, which also was "live streamed" on YouTube for additional public

access. After voting on other agenda items, the Board members reached Item

P.23 and discussed the proposed sending and receiving agreement for more than

forty-five minutes. By a vote of seven to one, with two members abstaining, the

Board adopted the resolution approving the agreement. At issue is the manner

in which the vote was rendered.


                                                                          A-1151-18T2
                                         3
       According to Board Secretary Stephanie Kennedy's certification in

opposition to plaintiffs' order to show cause, BoardDocs is "a cloud-based

service that allows the Board to generate its agendas, resolutions, and minutes

through an easy-to-use electronic system." The BoardDocs system permits the

operator to "take and adjust the roll during the meeting, record votes, take notes

to be included in the minutes, and display the meeting agenda, motions, and vote

results for the audience." The system also permits Board members to vote on

agenda items from their laptop computers.         After the vote is closed, the

BoardDocs operator saves the votes, which are then projected onto a display

screen for public viewing. As she had done for other Board meetings, Kennedy

operated BoardDocs during the June 12 meeting and followed those procedures.

       Regarding Item P.23, Kennedy stated: "After the results of the votes were

displayed on the screen, I saw members of the public approach the screen[,]" but

"[n]o member of the public said that they [sic] were unable to see the results on

the screen or asked that the results be read aloud." Pursuant to the OPMA, see

N.J.S.A. 10:4-14,2 Kennedy recorded each Board member's vote in the minutes


2
    Section 4-14 of the OPMA provides, in pertinent part:

             Each   public    body     shall    keep     reasonably
             comprehensible minutes of all its meetings showing the
             time and place, the members present, the subjects
                                                                          A-1151-18T2
                                        4
of the meeting. Each Board member reviewed the draft minutes; none advised

Kennedy that she had "inaccurately recorded his or her vote from the June 12,

2018 meeting."

       Nonetheless, plaintiffs and eleven 3 other attendees certified they were

unable to see or hear the votes for Item P.23. It is undisputed that the Board did

not dim the room's lights during the vote. Some attendees claimed the screen

was "completely washed out" by the room's lighting and, as such "nearly

impossible to read." It is likewise undisputed that "[a]s the Board's vote took

place, no one announced to the public how each Board member was voting."

       On the return date of the order to show cause, plaintiffs' counsel played

the YouTube video of the June 12 meeting 4 and a video from a Board meeting

conducted in April 2018, to demonstrate the contrast between the room's lighting

during those meetings. Apparently, the lights had been dimmed when text was

displayed on the screen during the April meeting. Conversely, the video o f the


             considered, the actions taken, the vote of each member,
             and any other information required to be shown in the
             minutes by law, which shall be promptly available to
             the public . . . .
3
  Of the certifications provided on appeal, only eight attendees indicated they
could not view the votes on the screen.
4
    The Board provided a copy of the recording, which we have reviewed.
                                                                          A-1151-18T2
                                        5
June 12 meeting confirmed the lights were not dimmed when the votes were cast

on the display screen.       When rendering her decision, Judge Jacobson

acknowledged it was "difficult to read" the on-screen display for the June 12

meeting. The judge also accepted the sworn statements of plaintiffs and other

members of the public who said they could not see the votes.

      Nonetheless, the judge noted no audience member advised the Board he

or she could not see the words on the screen in real time. The judge found "even

after the vote here, there was no objection. Certainly not immediately following

the vote, or as far as I've been informed, the meeting went on with an additional

opportunity for public comment. It was never brought to anyone's attention."

The judge also noted the absence of any complaints about the Board's use of

BoardDocs during prior meetings.       The judge therefore rejected plaintiffs'

argument that it was "not up to them . . . to bring a problem like this to the

attention of the Board." 5



5
   In opposition to plaintiffs' application, defendant provided copies of "live
tweets" from a local newspaper's Twitter feed. Four of those tweets, which are
minutes apart, state the vote of each Board member. The judge briefly
commented "someone certainly was able to follow what happened . . . in real
time." But the judge recognized the tweets were not certified by the reporter
who published them, acknowledging "the unfortunate situation" that "some
members of the public were not able to see . . . each vote of each member" when
the votes were cast.
                                                                         A-1151-18T2
                                       6
      Mindful that case law interpreting the OPMA includes "broad statements

about enhancing public participation," the judge said it would have been "better

for the public to know how each member voted at the time" the votes were cast,

but she added "that was the [Board's] intent." The judge found each Board

member's vote was recorded electronically by BoardDocs and the meeting itself

was live streamed, allowing those not physically present to view the meeting.

Although there were "some technical problems, or visibility problems," the

judge determined the OPMA was not violated "[b]ecause the essence of the

public process was there." In the alternative, the judge found those technicalities

would not invalidate the Board's action.

      The judge also correctly observed the OPMA permits "certain flexibility"

in the manner in which it conducts its business. In that regard, the judge rejected

plaintiffs' argument that the OPMA requires sequential voting. She also found

no evidence in the record to support plaintiffs' contention that the voting

constituted "a secret process." Comparing the videos of the April and June 2018

meetings, the judge was unpersuaded "that the Board intentionally did not dim

the lights to deprive the audience [in the present matter] of seeing ho w the

members voted." Rather, the minutes of the June 12 meeting and media accounts

"made clear subsequently how each member voted." Indeed, the minutes of the


                                                                           A-1151-18T2
                                        7
meeting "included each Board member's vote by name." Accordingly, members

of the public could use that voting information for "their own public

participation or advocacy going forward in the future."

      In sum, the judge found the Board properly noticed the public of the June

12 meeting, and "ensure[d] that this meeting was open to the public, that the

debate took place in . . . public, [and] that every citizen there could follow every

statement that was made by every member of the Board both in favor and against

the resolution." Here, the Board went "the extra mile to make sure that the

meetings [we]re broadcast live." Accordingly, the judge concluded there was

no violation of the OPMA because "the intent of the Board was to allow the

public to see how each individual member voted."

      On appeal, plaintiffs reprise their argument that defendant violated the

OPMA by improperly permitting Board members to cast "secret ballots" on Item

P.23 and, as such, the vote must be set aside. Maintaining they could not see or

hear the votes, plaintiffs claim they did not fully witness the Board's decision -

making process as required by the OPMA and, as such, the judge's decision

violates the act's findings. We have carefully considered plaintiffs' contentions

in view of the applicable law, and conclude they lack sufficient merit to warrant

extended discussion in our written opinion. R. 2:11-3(e)(1)(E). We affirm


                                                                            A-1151-18T2
                                         8
substantially for the reasons expressed by Judge Jacobson in her well-reasoned

decision. We add the following remarks.

                                        II.

      The procedures required by the OPMA are intended to advance the

Legislature's declared purpose to ensure "the right of the public to be present at

all meetings of public bodies, and to witness in full detail all phases of the

deliberation, policy formulation, and decision making of public bodies . . . ."

N.J.S.A. 10:4-7. That is because "secrecy in public affairs undermines the faith

of the public in government and the public's effectiveness in fulfilling its role in

a democratic society . . . ." Ibid.; see also In re Consider Distrib. of Casino

Simulcasting Special Fund, 398 N.J. Super. 7, 16 (App. Div. 2008). "To advance

that stated public policy, the Legislature directed that the statute should be

'liberally construed in order to accomplish its purpose and the public policy of

this State.'" McGovern v. Rutgers, 211 N.J. 94, 99-100 (2012) (quoting N.J.S.A.

10:4-21). However, if the court finds "the action was taken at a meeting which

does not conform to the provisions of this act, the court shall declare such action

void." N.J.S.A. 10:4-15.

      Ordinarily, the public body must provide "adequate notice" of all public

meetings. N.J.S.A. 10:4-9. Under the OPMA, adequate notice is defined as


                                                                            A-1151-18T2
                                         9
"written advance notice of at least 48 hours, giving the time, date, location and,

to the extent known, the agenda of any regular, special or rescheduled meeting,

which notice shall accurately state whether formal action may or may not be

taken . . . ." N.J.S.A. 10:4-8(d). Where, as here, the public meeting is held by

a board of education, a portion of the meeting must be set aside "for public

comment on any governmental or school district issue that a member of the

public feels may be of concern to the residents of the municipality or school

district." N.J.S.A. 10:4-12.

      The OPMA further requires that the public body "keep reasonably

comprehensible minutes of all its meetings showing the time and place, the

members present, the subjects considered, the actions taken, the vote of each

member, and any other information required to be shown in the minutes by law."

N.J.S.A. 10:4-14. The meeting minutes "shall be promptly available to the

public to the extent that making such matters public shall not be inconsistent

with section 7 of this act." Ibid.

      Following our review of the record, we conclude the Board's actions

conformed to the provisions of the OPMA. The Board properly noticed the

public of the meeting, including Item P.23, and discussed the proposed

agreement for forty-five minutes in the presence of public who physically


                                                                          A-1151-18T2
                                       10
attended the meeting and those who live streamed the meeting on YouTube.

Upon the conclusion of the discussion, the Board members electronically voted

using their laptops, and their votes were stored in BoardDocs. Although the

votes were difficult to view as they were displayed, and were not cast aloud, no

audience members asked to see or hear the votes or otherwise indicated they

could not observe the votes. Moreover, each Board member's vote was set forth

in the minutes of the meetings.

      Put simply, plaintiffs provide no authority to support their argument that

the vote for Item P.23 should have been cast aloud or through a roll call vote "so

that each member may vote, seriatim, and the public may see and hear what

transpires." On the contrary – as plaintiffs acknowledge – the Legislature

specified multiple instances in the education statute which expressly require a

roll-call vote. See, e.g., N.J.S.A. 18A:17-5 (appointment of a board secretary);

N.J.S.A.    18A:17-24.3     (appointment     of   a    shared    superintendent);

N.J.S.A.18A:25-6 (suspension of assistant superintendents); N.J.S.A. 18A:33-1

(adoption of courses of study). No such requirement exists for a sending and

receiving agreement and we decline to impose one here. Plaintiffs' policy

argument is best left to the other two branches of government.         See In re




                                                                          A-1151-18T2
                                       11
Declaratory Judgment Actions, 446 N.J. Super. 259, 286 (App. Div. 2016); State

v. Saavedra, 433 N.J. Super. 501, 525 (App. Div. 2013).

      Affirm.




                                                                      A-1151-18T2
                                     12